384 S.C. 472 (2009)
682 S.E.2d 803
Dale Robert BULLIS, Petitioner,
v.
STATE of South Carolina, Respondent.
No. 2009-MO-047.
Supreme Court of South Carolina.
Submitted February 19, 2009.
Filed August 25, 2009.
*473 Deputy Chief Appellate Defender Wanda H. Carter, of South Carolina Commission on Indigent Defense, of Columbia, for Petitioner.
General Salley W. Elliott, Assistant Attorney General Karen Ratigan, all of Columbia, for Respondent.
PER CURIAM.
In this post-conviction relief (PCR) case, the PCR court found probation counsel was not ineffective in failing to inform Petitioner Dale Robert Bullis of his right to appeal the revocation of his probation and denied Petitioner relief. This Court granted a writ of certiorari to review that decision. We affirm pursuant to Rule 220(c) and the following authority: Turner v. State, Op. No. 26708 (S.C. Sup.Ct. filed August 24, 2009).
TOAL, C.J., WALLER, PLEICONES, BEATTY and KITTREDGE, JJ., concur.